COMMERCIAL SECURITY AGREEMENT Principal Loan Date Maturity Loan No Call/Coll Account Officer Initials $300,000.00 03-04-2008 02-13-2010 9001 500 4149431 792 References in the boxes above are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing ***** has been omitted due to text length limitations. Grantor: Labwire, Inc. (TIN: 37-1501818) 14133 Memorial Ste 1 Houston, Tx 77079 Lender: The Frost National Bank Bellaire Financial Center PO Box 1600 San Antonio, Tx 78296 THIS COMMERCIAL SECURITY AGREEMENT dated February 13, 2007, is made and executed between Ben LAB WIRE, INC. (“Grantor”) and THE FROST NATIONAL BANK (“Lender”). GRANT OF SECURITY INTEREST.
